United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2305
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Brian Michael Rohrick,                  *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                            Submitted: February 5, 2004
                                Filed: March 16, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Brian Rohrick appeals the district court’s1 imposition of a 14-month prison
term upon revocation of his supervised release for a felon-in-possession conviction.
On appeal, he argues that the district court abused its discretion in imposing
additional imprisonment and instead should have imposed inpatient drug treatment
or at least a sentence within the Guidelines suggested range.




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       After a careful review of the record, we find that the sentence was well below
the maximum sentence allowed under 18 U.S.C. § 3583(e)(3) and was not an abuse
of discretion. See United States v. Jasper, 338 F.3d 865, 867 (8th Cir. 2003); United
States v. Rodriguez-Favela, 337 F.3d 1020, 1021 (8th Cir. 2003). Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-